Name: Commission Implementing Regulation (EU) 2015/2258 of 4 December 2015 amending Regulation (EC) No 798/2008 as regards imports and transit of single consignments of less than 20 units of poultry other than ratites, hatching eggs and day-old chicks thereof (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  health;  agricultural activity;  cooperation policy;  agricultural policy;  animal product
 Date Published: nan

 5.12.2015 EN Official Journal of the European Union L 321/23 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2258 of 4 December 2015 amending Regulation (EC) No 798/2008 as regards imports and transit of single consignments of less than 20 units of poultry other than ratites, hatching eggs and day-old chicks thereof (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), and in particular Articles 23(1), 24(2), 25, 26(2) and 28(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (2) lays down veterinary certification requirements for imports into and transit through the Union of poultry, hatching eggs, day-old chicks and specified pathogen-free eggs (the commodities). It provides that the commodities are only to be imported into and transit through the Union from the third countries, territories, zones or compartments listed in the table in Part 1 of Annex I thereto. (2) Article 5(1) and (3) of that Regulation lay down the animal and public health conditions for imports and transit of commodities which according to Article 5(2) shall not apply to consignments of less than 20 units of poultry other than ratites, hatching eggs and day-old chicks thereof. (3) Article 5(3)(d) of that Regulation refers to restrictions in relation to the approval by the Commission of a salmonella control programme under Regulation (EC) No 2160/2003 of the European Parliament and of the Council (3) for imports of certain commodities from third countries. The salmonella control status and related restrictions are indicated in column 9 of the table in Part 1 of Annex I to Regulation (EC) No 798/2008. (4) Article 1(3) of Regulation (EC) No 2160/2003 states that this Regulation does not apply to primary production of poultry for private domestic use or leading to the direct supply, by the producer, of small quantities of primary products to the final consumer or to local retail establishments directly supplying the primary products to the final consumer. (5) Article 14(1) of Regulation (EC) No 798/2008 lays down the specific conditions for imports of certain commodities as regards the requirements after import as detailed in Annexes VIII and IX to that Regulation. According to Article 14(2) these conditions shall not apply to consignments of less than 20 units of poultry other than ratites, hatching eggs and day-old chicks thereof. (6) In order to ensure a uniform application of Union legislation to imports of single consignments of less than 20 units of poultry other than ratites, hatching eggs and day-old chicks thereof, it is appropriate to amend Articles 5 and 14 of Regulation (EC) No 798/2008 in order to define which conditions should be met for such consignments. (7) The amendment to Article 5 should provide that the requirements of Articles 6 and 7 for laboratory testing procedures and disease reporting applicable for imports of poultry other than ratites, hatching eggs and day-old chicks thereof, should also be met for imports into and transit through the Union of single consignments of less than 20 units of these commodities as these measures significantly reduce the risk of disease introduction via these commodities. (8) Article 5 should also be amended to indicate that the conditions concerning the approval of a salmonella control programme and related restrictions for imports and transit do not apply to primary production of poultry for private domestic use or leading to the direct supply, by the producer, of small quantities of primary products to the final consumer or to local retail establishments directly supplying the primary products to the final consumer. However, a laboratory test as laid down in Annex III to Regulation (EC) No 798/2008 should be carried out before dispatch of such consignments. (9) With regard to the third country's salmonella control status a footnote (6) should be inserted in column 9 of Part 1 of Annex I to Regulation (EC) No 798/2008 indicating that compliance with salmonella control programmes is not required under the above conditions. (10) In view of scientific developments in laboratory techniques and due to new legal requirements, the requirements for sampling and testing for Salmonella of public health significance laid down in point 7 of Section I of Annex III to Regulation (EC) No 798/2008 should be updated and refer to the sampling protocol laid down in point 2.2 of the Annex to Commission Regulation (EU) No 200/2010 (4). (11) The veterinary certificates for imports and transit of breeding and productive poultry (BPP), day-old chicks (DOC) and hatching eggs (HEP) do not foresee certification for the specific requirements that must be met for consignments of less than 20 units of poultry other than ratites, hatching eggs and day-old chicks thereof. It is therefore appropriate to establish a model veterinary certificate LT20 which contains the animal and public health requirements applicable to such consignments. (12) Part 1 of Annex I to Regulation (EC) No 798/2008 should be amended to indicate in column 4 from which third countries, territories, zones or compartments, imports of single consignments of less than 20 units of poultry other than ratites, hatching eggs and day-old chicks thereof may be authorised in accordance with the requirements set out in the model veterinary certificate LT20. (13) In addition, outdated references to Union acts in Annexes III, VIII and IX to Regulation (EC) No 798/2008 should be updated. (14) Regulation (EC) No 798/2008 should therefore be amended accordingly. (15) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 798/2008 is amended as follows: (1) Article 5 is replaced by the following: Article 5 Conditions for imports and transit 1. Commodities imported into and transiting through the Union shall comply with the following: (a) the conditions laid down in Articles 6 and 7 and in Chapter III; (b) the additional guarantees, as specified in column 5 of the table in Part 1 of Annex I; (c) the specific conditions set out in column 6, and where appropriate, the closing dates set out in column 6A and the opening dates set out in column 6B, of the table in Part 1 of Annex I; (d) the conditions in relation to the approval of a salmonella control programme and related restrictions which shall only apply when indicated in the appropriate column of the table in Part 1 of Annex I; (e) the animal health additional guarantees, where required by the Member State of destination and referred to in the certificate. 2. The following conditions set out in paragraph 1 shall not apply to single consignments of less than 20 units of poultry other than ratites, hatching eggs and day-old chicks thereof: (a) point (b); (b) point (d) when destined for primary production of poultry for private domestic use or leading to the direct supply, by the producer, of small quantities of primary products as referred to in Article 1(3) of Regulation (EC) No 2160/2003. (2) Article 14 is replaced by the following: Article 14 Specific conditions for imports of poultry, hatching eggs and day-old chicks 1. In addition to the conditions laid down in Chapters II and III, the following specific conditions shall apply to imports of: (a) breeding and productive poultry other than ratites, hatching eggs and day-old chicks thereof, the requirements set out in Annex VIII; (b) ratites for breeding and production, hatching eggs and day-old chicks thereof, the requirements set out in Annex IX. 2. The specific conditions referred to in paragraph 1(a) and (b) shall not apply to single consignments of less than 20 units of poultry other than ratites, hatching eggs and day-old chicks thereof. However, the requirements applicable after import set out in Section II of Annex VIII shall apply to those consignments. (3) Annexes I, III, VIII and IX are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 74. (2) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (3) Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (OJ L 325, 12.12.2003, p. 1). (4) Commission Regulation (EU) No 200/2010 of 10 March 2010 implementing Regulation (EC) No 2160/2003 of the European Parliament and of the Council as regards a Union target for the reduction of the prevalence of Salmonella serotypes in adult breeding flocks of Gallus gallus (OJ L 61, 11.3.2010, p. 1). ANNEX Annexes I, III, VIII and IX to Regulation (EC) No 798/2008 are amended as follows: (1) Annex I is amended as follows: (a) Part 1 is replaced by the following: PART 1 List of third countries, territories, zones or compartments ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 AL  Albania AL-0 Whole country EP, E S4 AR  Argentina AR-0 Whole country SPF POU, RAT, EP, E A S4 WGM VIII AU  Australia AU-0 Whole country SPF EP, E S4 BPP, DOC, HEP, SRP, LT20 S0, ST0 BPR I DOR II HER III POU VI RAT VII BR  Brazil BR-0 Whole country SPF BR-1 States of: Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo and Mato Grosso do Sul RAT, BPR, DOR, HER, SRA N A BR-2 States of: Mato Grosso, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo BPP, DOC, HEP, SRP, LT20 N S5, ST0 BR-3 Distrito Federal and States of: GoiÃ ¡s, Minas Gerais, Mato Grosso, Mato Grosso do Sul, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo WGM VIII EP, E, POU N S4 BW  Botswana BW-0 Whole country SPF EP, E S4 BPR I DOR II HER III RAT VII BY  Belarus BY  0 Whole country EP and E (both for transit only through Lithuania ) IX CA  Canada CA-0 Whole country SPF EP, E S4 CA-1 The whole country of Canada excluding area CA-2 WGM VIII BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 N A S1, ST1 POU, RAT N CA-2 Territory of Canada corresponding to: CA-2.1 Primary Control Zone  delimited by the following boundaries:  on the west, the Pacific Ocean;  on the south, the border to the United States of America;  on the north, Highway 16;  on the east, the border between the Provinces of British Columbia and Alberta. WGM VIII P2 4.12.2014 9.6.2015 POU, RAT N, P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S1, ST1 CA-2.2 Area in the Province of Ontario delimited by the following boundaries:  from County Road 119 where it meets County Road 64 and 25th Line;  North on 25th Line to where it meets Road 68, travelling east on Road 68 to where it again meets 25th Line and continuing north on 25th Line to 74 Road;  East on 74 Road from 25th line to 31st line;  North on 31st Line from 74 Road to 78 Road;  East on 78 Road from 31st Line to 33rd Line;  33rd Line north from 78 Road to 84 Road;  East on 84 Road from 33rd Line to Highway 59;  South on Highway 59 from 84 Road to Road 78;  East on Road 78 from Highway 59 to 13th Line;  South on 13 Line from 78 Road to Oxford Road 17;  East on Oxford road 17 from 13 line to Oxford Road 4;  South on Oxford Road 4 from Oxford Road 17 to County Road 15;  East on County Road 15, crossing Highway 401, from Oxford Road 4 to Middletown Line;  Middletown Line south, crossing highway 403, from County Road 15 to Old Stage Road;  Old Stage Road West from Middletown Line to County Road 59;  South on County Road 59 from Old Stage Road to Curries Road;  West on Curries Road from County Road 59 to Cedar Line;  Cedar Line South from Curries Road to Rivers Road;  Rivers Road South West from Cedar Line to Foldens Line;  Foldens Line North West from Rivers Road to Sweaburg Road;  Sweaburg Road South West from Foldens Line to Harris Street;  Harris Street North West from Sweaburg Road to Highway 401;  Highway 401 West from Harris Street to Ingersoll Street, (County Road 10);  Ingersoll Street (County Road 10) North from Highway 401 to County Road 119;  County Road 119 from Ingersoll Street (County Road 10) to the origin where County Road 119 meets 25 Line. WGM VIII P2 8.4.2015 POU, RAT N, P2 8.10.2015 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S1, ST1 CA-2.3 Area in the Province of Ontario delimited by the following boundaries:  Twnshp Rd 4, west from where it crosses Highway 401 to Blandford Road;  North on Blandford Road from Twnshp Rd 4 to Oxford-Waterloo Road;  East on Oxford-Waterloo Road from Blandford Road to Walker Road;  North on Walker Road from Oxford-Waterloo Road to Bridge St;  East on Bridge St from Walker Road to Puddicombe Road;  North on Puddicombe Road from Bridge St to Bethel Road;  East on Bethel Road from Puddicombe road to Queen Street;  South on Queen Street from Bethel Road to Bridge street;  East on Bridge Street from Queen Street to Trussler Road;  Trussler Road south from Bridge Street to Oxford Road 8;  Oxford Road 8 east from Trussler Road to Northumberland Street;  South on Northumberland St from Oxford Road 8, continuing as Swan Street/Ayr Road to Brant Waterloo Road;  West on Brant Waterloo Road from Swan St/Ayr Road to Trussler Road;  South on Trussler Road from Brant Waterloo Road to Township Road 5;  West on Township Road 5 from Trussler Road to Blenheim Road;  South on Blenheim Road from Township Road 5 to Township Road 3;  West on Township Road 3 from Blenheim Road to Oxford Road 22;  North on Oxford Road 22 from Township Road 3 to Township Road 4;  West on Township Road 4 from Oxford Road 22 to Highway 401. WGM VIII P2 8.4.2015 8.10.2015 POU, RAT N, P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S1, ST1 CH  Switzerland CH-0 Whole country (3) A (3) CL  Chile CL-0 Whole country SPF EP, E S4 BPP, BPR, DOC, DOR, HEP, HER, SRP, SRA, LT20 N A S0, ST0 WGM VIII POU, RAT N CN  China CN-0 Whole country EP CN-1 Province of Shandong POU, E VI P2 6.2.2004  S4 GL  Greenland GL-0 Whole country SPF EP, WGM HK  Hong Kong HK-0 The whole territory of the Hong Kong Special Administrative Region EP IL  Israel (5) IL-0 Whole country SPF BPP, BPR, DOC, DOR, HEP, HER, LT20 X N A S5, ST1 SRP P3 18.4.2015 POU, RAT X N WGM VIII P3 18.4.2015 E X S4 EP IN  India IN-0 Whole country EP IS  Iceland IS-0 Whole country SPF EP, E S4 KR  Republic of Korea KR-0 Whole country EP, E S4 MD  Moldova MD-0 Whole country EP ME  Montenegro ME-0 Whole country EP MG  Madagascar MG-0 Whole country SPF EP, E, WGM S4 MY  Malaysia MY-0   MY-1 Western Peninsular EP E S4 MK  the former Yugoslav Republic of Macedonia (4) MK-0 (4) Whole country EP MX  Mexico MX-0 Whole country SPF EP P2 17.5.2013 NA  Namibia NA-0 Whole country SPF BPR I DOR II HER III RAT, EP, E VII S4 NC  New Caledonia NC-0 Whole country EP NZ  New Zealand NZ-0 Whole country SPF BPP, BPR, DOC, DOR, HEP, HER, SRP, SRA, LT20, S0, ST0 WGM VIII EP, E, POU, RAT S4 PM  Saint Pierre and Miquelon PM-0 Whole territory SPF RS  Serbia RS-0 Whole country EP RU  Russia RU-0 Whole country EP, E, POU S4 SG  Singapore SG-0 Whole country EP TH  Thailand TH-0 Whole country SPF, EP WGM VIII 1.7.2012 POU, RAT 1.7.2012 E 1.7.2012 S4 TN  Tunisia TN-0 Whole country SPF BPP, LT20, BPR, DOR, HER S0, ST0 WGM VIII EP, E, POU, RAT S4 TR  Turkey TR-0 Whole country SPF EP, E S4 UA  Ukraine UA-0 Whole country EP, E, POU, RAT, WGM US  United States US-0 Whole country SPF EP, E S4 US-1 Area of the United States, excluding the territory US-2 WGM VIII POU, RAT N BPP, BPR, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2 Area of the United States corresponding to: US-2.1 State of Washington: Benton County Franklin County WGM VIII P2 19.12.2014 7.4.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.2 State of Washington: Clallam County WGM VIII P2 19.12.2014 11.5.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.3 State of Washington: Okanogan County (1): (a) North: Beginning at the intersection of US 97 WA 20 and S. Janis Road, turn right onto S. Janis Road. Turn left onto McLaughlin Canyon Road, then right onto Hardy Road, then turn left onto Chewilken Valley Road. (b) East: From Chewilken Valley Road, turn right onto JH Green Road, then left onto Hosheit Road, then left onto Tedrow Trail Road, then left onto Brown Pass Road to the boundary line of the Colville Tribe. Follow the Colville Tribe boundary west and then south until it crosses US 97 WA 20. (c) South: Turn right onto US 97 WA 20, then left onto Cherokee Road, then right onto Robinson Canyon Road. Turn left onto Bide A Wee Road, then left onto Duck Lake Road, then right onto Soren Peterson Road, then left onto Johnson Creek Road, then right onto George Road. Turn left onto Wetherstone Road, then right onto Eplay Road. (d) West: From Eplay Road, turn right onto Conconully Road/6th Avenue N., then left onto Green Lake Road, then right onto Salmon Creek Road, then right onto Happy Hill Road, then left onto Conconully Road (turns into Main Street). Turn right onto Broadway, then left onto C Street, then right onto Lake Street E, then right onto Sinlahekin Road, then right onto S. Fish Lake Road, then right onto Fish Lake Road. Turn left onto N. Pine Creek Road, then right onto Henry Road (turns into N. Pine Creek Road), then right onto Indian Springs Road, then right onto Hwy 7, ending at US 97 WA 20. WGM VIII P2 29.1.2015 16.6.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.4 State of Washington: Okanogan County (2): (a) North. Beginning where US Hwy 95 intersects with the Canadian border, continue East along the Canadian border, then turn right onto 9 Mile Road (County Hwy 4777). (b) East. From 9 Mile Road, turn right onto Old Hwy 4777, which turns South onto Molson Road. Turn right onto Chesaw Road, then left onto Forest Service 3525, then left onto Forest Development Road 350, which turns into Forest Development Road 3625. From there, head due west and turn left onto Forest Service 3525, then right onto Rone Road, then right onto Box Spring Road, then left onto Mosquito Creek Road, and then right onto Swanson Mill Road. (c) South. From Swanson Mill Road, turn left onto O'Neil Road, then merge south onto 97N. Turn right onto Ellis Forde Bridge Road, then left onto Janis Oroville (SR 7), then right onto Loomis Oroville Road, then right onto Wannact Lake Road, then left onto Ellemeham Moutain Road, then left onto Earth Dam Road, then le onto an unnamed road, then right onto an unnamed road, then right onto another unnamed road, then left onto an unnamed road, and then left onto another unnamed road. (d) West: From the unnamed road, turn right onto Loomis Oroville Road, then left onto Smilkameen Road to the Canadian Border. WGM VIII P2 3.2.2015 6.5.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.5 State of Oregon: Douglas County WGM VIII P2 19.12.2014 23.3.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.6 State of Oregon: Deschutes County WGM VIII P2 14.2.2015 19.5.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.7 State of Oregon: Malheur County WGM VIII P2 20.1.2015 11.5.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 State of Idaho: Canyon County Payette County WGM VIII P2 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.8 State of California: Stanislaus County/Tuolumne County: A zone of a 10 km radius starting with N point on the circular Control Zone border and extending in a clockwise fashion: (a) North: 2,5 miles east from intersection between State Hwy. 108 and Williams Road. (b) North-east: 1,4 miles southeast from intersection between Rock River Dr and Tulloch Road. (c) East: 2,0 miles northwest from intersection between Milpitas Road and Las Cruces Road. (d) South-east: 1,58 miles east of the north end of Rushing Road. (e) South: 0,70 miles south of intersection between State Highway132 and Crabtree Road. (f) South-west: 0,8 miles south-east of intersection between Hazel Dean Road and Loneoak Road. (g) West: 2,5 miles south-west of intersection between Warnerville Road and Tim Bell Road. (h) North-west: 1,0 mile south-east of intersection between CA-120 and Tim Bell Road. WGM VIII P2 23.1.2015 5.5.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.9 State of California: Kings County: A zone of a 10 km radius starting with N point on the circular Control Zone border and extending in a clockwise fashion: (a) North: 0,58 miles north of Kansas Avenue (b) NE  0,83 miles east from CA-43. (c) East: 0,04 miles east from 5th Avenue (d) South-east: 0,1 miles east of intersection between Paris Avenue and 7th Avenue (e) South: 1,23 miles north of Redding Avenue (f) South-west: 0,6 miles west of intersection of Paris Avenue and 15th Avenue (g) West: 1,21 miles east of 19th Avenue (h) North-west: 0,3 miles north of intersection of Laurel Avenue and 16th Avenue WGM VIII P2 12.2.2015 26.5.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.10 State of Minnesota WGM VIII P2 5.3.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.11.1 State of Missouri: Barton County Jasper County WGM VIII P2 8.3.2015 18.6.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.11.2 State of Missouri: Moniteau County Morgan County WGM VIII P2 10.3.2015 11.6.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.11.3 State of Missouri: Lewis County WGM VIII P2 5.5.2015 20.9.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.13 State of Arkansas: Boone County Marion County WGM VIII P2 11.3.2015 13.7.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.14 State of Kansas: Leavenworth County Wyandotte County WGM VIII P2 13.3.2015 12.6.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.15 State of Kansas: Cherokee County Crawford County WGM VIII P2 9.3.2015 18.6.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.16 State of Montana: Fergus County Judith Basin County WGM VIII P2 2.4.2015 2.7.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.17 State of North Dakota: Dickey County La Moure County WGM VIII P2 11.4.2015 27.7.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 S3, ST1 US-2.18 State of South Dakota: Beadle County Bon Homme County Brookings County Brown County Hutchinson County Kingsbury County Lake County McCook County McPherson County Minnehaha County Moody County Roberts County Spink County Yankton County WGM VIII P2 1.4.2015 10.9.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.19.1 State of Wisconsin: Barron County WGM VIII P2 16.4.2015 18.8.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.19.2 State of Wisconsin: Jefferson County WGM VIII P2 11.4.2015 17.8.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.19.3 State of Wisconsin: Chippewa County WGM VIII P2 23.4.2015 29.7.2015 POU, RAT N, P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.19.4 State of Wisconsin: Juneau County WGM VIII P2 17.4.2015 6.8.2015 POU, RAT N, P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.20.1 State of Iowa: Buena Vista County Calhoun County Cherokee County Clay County Dickinson County Emmet County Hamilton County Hardin County Humboldt County IDA County Kossuth County Lyon County O'Brien County Osceola County Palo Alto County Plymouth County Pocahontas County Sac County Sioux County Webster County Woodbury County Wright County WGM VIII P2 14.4.2015 11.11.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.20.2 State of Iowa: Adair County Guthrie County Madison County WGM VIII P2 4.5.2015 9.9.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.21 State of Indiana: Whitley County WGM VIII P2 10.5.2015 8.8.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.22 State of Nebraska: Dakota County Dixon County Thurston County Wayne County WGM VIII P2 11.5.2015 21.10.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 UY  Uruguay UY-0 Whole country SPF EP, E, RAT S4 ZA  South Africa ZA-0 Whole country SPF EP, E S4 BPR I P2 9.4.2011 A DOR II HER III RAT VII H 9.4.2011 25.8.2015 ZW  Zimbabwe ZW-0 Whole country RAT VII EP, E S4 (b) Part 2 is amended as follows: (i) in the section listing the Model veterinary certificates, the following entry is inserted after the entry for SRA: Model veterinary certificate for slaughter ratites and before the entry for POU: Model veterinary certificate for meat of poultry: LT20 : Model veterinary certificate for single consignments of less than 20 units of poultry other than ratites, hatching eggs and day-old chicks thereof (ii) the following Model veterinary certificate for single consignments of less than 20 units of poultry other than ratites, hatching eggs and day-old chicks thereof LT20 is inserted after the Model veterinary certificate for slaughter ratites SRA and before the Model veterinary certificate for meat of poultry POU: Model veterinary certificate for single consignments of less than 20 units of poultry other than ratites, hatching eggs and day-old chicks thereof (LT20) (2) In Annex III, Section I is amended as follows: (a) In the third indent of point (2), the reference to Directive 90/539/EEC is replaced by the reference to Directive 2009/158/EC; (b) In the first indent of point (3), the reference to Directive 90/539/EEC is replaced by the reference to Directive 2009/158/EC; (c) In the first indent of point (4), the reference to Directive 90/539/EEC is replaced by the reference to Directive 2009/158/EC; (d) In the first indent of point (5), the reference to Directive 90/539/EEC is replaced by the reference to Directive 2009/158/EC; (e) In point (6), the reference to Directive 90/539/EEC is replaced by the reference to Directive 2009/158/EC; (f) Point (7) is replaced by the following: 7. Salmonella of public health significance Sampling shall be carried out in accordance with the sampling protocol laid down in point 2.2 of the Annex to Commission Regulation (EU) No 200/2010. The detection method recommended by the EU reference laboratory (EURL) for salmonella in Bilthoven, the Netherlands, or an equivalent method shall be used. That method is described in the current version of Annex D of ISO 6579 (2002): Detection of Salmonella spp. in animal faeces and in samples of the primary production stage . For that detection method, a semi-solid medium (modified semi-solid Rappaport-Vassiladis medium, MSRV) is used as the single selective enrichment medium. Serotyping shall be carried out following the Kauffmann-White scheme or an equivalent method. (3) Annex VIII is amended as follows: (a) In point (1) of Section I, the reference to Directive 90/539/EEC is replaced by the reference to Directive 2009/158/EC; (b) In point (2) of Section II, the reference to Directive 90/539/EEC is replaced by the reference to Directive 2009/158/EC. (4) In point (c) of Section IV of Annex IX, the reference to Directive 90/539/EEC is replaced by the reference to Directive 2009/158/EC. (1) Commodities, including those transported on the high seas, produced before this date may be imported into the Union during a period of 90 days from this date. (2) Only commodities produced after this date may be imported into the Union. (3) In accordance with the agreement between the European Union and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132). (4) The former Yugoslav Republic of Macedonia: the definitive nomenclature for this country will be agreed following current negotiations at UN level. (5) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. (6) Restrictions relating to salmonella control programmes as listed in Part 2 do not apply for single consignments of less than 20 units of poultry other than ratites, hatching eggs and day-old chicks thereof, when destined for primary production of poultry for private domestic use or leading to the direct supply, by the producer, of small quantities of primary products to the final consumer or to local retail establishments directly supplying the primary products to the final consumer and certified in accordance with the model veterinary certificate LT20.